DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Ascensia Diabetes Care Holdings AG application filed with the Office on 24 November 2020.

Claims 1-28 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 13 September 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 32, shown in Figures 1A, 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 11, 13, 16, 18-20, 22-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Kyung, et al. (US 2015/0130628 A1; hereinafter, “Kyung”).

Regarding claim 1, Kyung discloses an NFC or RFID based bio sensor measurement device and a measuring method using the same capable of measuring components (Abstract; which reads upon the instantly claimed, “[a] electrochemical test sensor for receiving a fluid sample including an analyte”).  Kyung teaches a bio sensor measurement device (100) as a test strip (Figure 3; which reads upon the limitation, “the electrochemical test sensor comprising a base”).  Kyung further teaches a fixed with the reaction reagent, such as an enzyme ([0028]; which reads on “the base including an enzyme adapted to react with the analyte”).  Kyung also teaches the bio sensor is configured to include a pair of measurement electrodes or additionally include a specimen recognition electrode ([0030]; which reads upon the recited, “the electrochemical test sensor further including a plurality of electrodes”).  Kyung additionally teaches an NFC or RFID unit (200, Figure 4) which is electrically connected to the bio sensor unit ([0027]; which reads on “the electrochemical test sensor further including . . .a near field communication (NFC) tag chip”).  Kyung teaches a signal amplifier (e.g., 250, Figure 9A)  amplifying a magnitude in signal received from the bio sensor unit; a signal converter, such as an analog to digital converter (e.g., 210, Figure 9A), converting the signal received from the bio sensor unit into a signal appropriately processed by a control unit (e.g., 240, Figure 9A) ([0031]-[0033]; which reads upon the recited, “the electrochemical test sensor further including . . .an analog front end (AFE) and a microcontroller”).

Regarding claims 5-7, Kyung depicts AFE elements (250 & 210) and the control unit (240) on the NFC tag chip (Figure 9A).

Regarding claim 10, Kyung discloses an NFC or RFID based bio sensor measurement device and a measuring method using the same capable of measuring components (Abstract; which reads upon the instantly claimed, “[a] system for determining analyte information of a fluid sample”).  Kyung teaches the shared limitations of instant claim 1, as shown above.  Additionally, Kyung teaches a reader ([0049]; Figure 10A; reading upon “an NFC-enabled reader configured to wirelessly receive data from the electrochemical test sensor to assist in determining the analyte information of the fluid sample”).

Regarding claim 11, Kyung teaches the reader may be a smart device (e.g., a smartphone; [0049]).

Regarding claim 13, Kyung teaches the measured value may also be displayed by the smart device ([0049]).

Regarding claim 16, Kyung depicts AFE elements (250 & 210) and the control unit (240) on the NFC tag chip (Figure 9A).

Regarding claim 18, Kyung teaches Kyung discloses an NFC or RFID based bio sensor measurement device and a measuring method using the same capable of measuring components (Abstract; which reads upon the instantly claimed, “[a] method for determining analyte information of a fluid sample”).  Kyung teaches the shared limitations with instant claim 1, as outline above.  Kyung further teaches one of the simple methods for measuring biological components, there is a method of injecting blood collected at finger tips using a disposable electrochemical bio sensor into a strip ([0006]; reading upon “contacting the fluid sample with the electrochemical test sensor”).  Additionally, Kyung teaches an approaching step, wherein the external electronic devices approach the NFC or RFID based sensor measurement device; a measurement starting step, wherein a start command may be carried out using applications which are installed in the smart device or the start command may be carried out by pressing a button of the reader; a command transmitting step, wherein the external electronic devices apply the power to the NFC or RFID based bio sensor measurement device; and, a power generating step, wherein the NFC or RFID based bio sensor measurement device receives the commands through an antenna and generates the power from the rectifier ([0053]-[0056]; which reads on the limitations, “after bringing the electrochemical test sensor in close proximity to an NFC-enabled reader, powering the near field communication (NFC) tag chip and the analog front end (AFE), the analog front end assisting in starting an electrochemical reaction with the analyte of the fluid sample”).  Kyung teaches a command recognition step, wherein the control unit recognizes the commands and acquires the signals by applying a voltage or a current to the bio sensor unit; a signal converting step, wherein the A/D converter converts the analog signal into the digital signal; a storing and transmitting step, wherein the converted signal is stored in the memory or is transmitted to the external electronic devices through the antenna; and, a receiving and displaying step, wherein the external electronic devices receive the converted signals and display the received signals ([0057]-[0060]; which reads on “wirelessly transmitting data from the electrochemical reaction via the NFC tag chip of the electrochemical test sensor to the NFC-enabled reader; and determining analyte information of the fluid sample on the NFC-enabled reader using the data received from the electrochemical test sensor”).

Regarding claim 19, Kyung teaches one of the simple methods for measuring biological components, there is a method of injecting blood collected at finger tips using a disposable electrochemical bio sensor into a strip ([0006]).

Regarding claim 20, Kyung teaches the reader may be a smart device (e.g., a smartphone; [0049]).

Regarding claim 22 and 23, Kyung teaches standardized NFC has a frequency band of 13.56 MHz, and a maximum operation distance of about 20 cm ([0041]).

Regarding claim 24, Kyung teaches the biological component measurement may figure out the amount of various components included in blood, such as blood sugar, such that an ordinary person may easily determine whether numerical values for specific components are in a normal range or an abnormal range without seeing the doctor ([0005]).

Regarding 25, Kyung teaches electronic devices often use a voltage value as an input, the signal converter which converts a current value into a voltage value ([0044]).

Regarding claim 28, Kyung teaches the external electronic devices receive the converted signals and display the received signals using the embedded applications ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of a US Patent Application Publication to Brenneman, et al. (US 2010/0012509 A1; hereinafter, “Brenneman”).

Regarding claims 2 and 3, Kyung teaches the limitations of instant claim 1, as outlined above.
Kyung does not explicitly teach a lid and capillary channel.
However, Brenneman discloses an electrochemical test sensor for detecting the analyte concentration of a fluid test sample (Abstract).  Brenneman teaches a lid ([0022]), the lid cooperating with the base to form a channel for receiving the fluid sample with the analyte ([0025]), wherein the channel is a capillary channel ([0022]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporate Brenneman’s lid and resultant capillary channel formed into the electrochemical sensor taught by Kyung as the lid would protect the electrodes.

Claims 4, 8, 9, 14, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of a US Patent Application Publication to Hayter (US 2007/0270672 A1; hereinafter, “Hayter”).

Regarding claim 4, Kyung teaches the limitations of instant claim 1, as outlined above.  Further, Kyung teaches a fixed with the reaction reagent, such as an enzyme ([0028]).
Kyung does not explicitly teach the enzyme is glucose dehydrogenase or glucose oxidase.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches suitable enzymes for the assay of glucose in whole blood include, but are not limited to, glucose oxidase and dehydrogenase ([0101]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized either of the taught glucose oxidase and dehydrogenase as the enzyme as taught by Kyung as glucose detection is a vital medical issue.

Regarding claim 8, Kyung teaches the limitations of instant claim 1, as outlined above.  
Kyung does not explicitly teach a mediator.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches a variety of different mediators are known in the art, such as ferricyanide, among others ([0101]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the taught mediators as part of the electrochemical sensor taught by Kyung as mediators lower the necessary potential of the sensor, which may eliminate interference from non-analyte species.

Regarding claim 9, Kyung teaches the limitations of instant claim 1, as outlined above.  Kyung further teaches the bio sensor is configured to include a pair of measurement electrodes or additionally include a specimen recognition electrode ([0030]), wherein said measurement electrode are identified as working electrodes.
Kyung does not explicitly teach the plurality of electrodes included a counter electrode.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches a voltage applied to sampling electrodes, such as a working and counter/reference electrode, within sampling area ([0081]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the taught combination of a working electrode and counter electrode disclosed by Hayter within the electrochemical sensor taught by Kyung as the counter electrodes allows for current measurements from the enzymatic reactions.

Regarding claim 14, Kyung teaches the limitations of instant claim 10, as outlined above.
Kyung does not explicitly teach the NFC tag chip is adapted to include and transmit read-only data, the read-only data identifies the electrochemical test sensor to the NFC-enabled reader to assist in determining analyte information of the fluid sample.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches single use test strip has an RFID tag containing information pertaining to batch number, and/or specific calibration data, and, optionally, other information such as 'expiry date of strips' information ([0062]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the information in the tag as taught by Hayter within the electrochemical sensor taught by Kyung as this would, for example, eliminates the need for user input of calibration information.

Regarding claim 17, Kyung teaches the limitations of instant claim 10, as outlined above.  
Kyung does not explicitly teach a mediator.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches a variety of different mediators are known in the art, such as ferricyanide, among others ([0101]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the taught mediators as part of the electrochemical sensor taught by Kyung as mediators lower the necessary potential of the sensor, which may eliminate interference from non-analyte species.

Regarding claim 26, Kyung teaches the limitations of instant claim 18, as outlined above.
Kyung does not explicitly teach the NFC tag chip is adapted to include and transmit read-only data, the read-only data identifies the electrochemical test sensor to the NFC-enabled reader to assist in determining analyte information of the fluid sample.
However, Hayter discloses a continuous sensor for measuring the concentration of any analyte, such as glucose, in a fluid, especially a physiological fluid such as blood, interstitial fluid (ISF) or urine ([0002]).  Hayter teaches single use test strip has an RFID tag containing information pertaining to batch number, and/or specific calibration data, and, optionally, other information such as 'expiry date of strips' information ([0062]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the information in the tag as taught by Hayter within the electrochemical sensor taught by Kyung as this would, for example, eliminates the need for user input of calibration information.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of a US Patent Application Publication to Routh, et al. (US 2018/0153450 A1; hereinafter, “Routh”).

Regarding claims 12 and 21, Kyung teaches the limitations of instant claims 10 and 18 as outlined above.  
Kyung does not explicitly teach the NFC-enabled reader is a kiosk.
However, Routh discloses an analyte sensor receiver apparatus and methods (Title).  Routh contemplates a kiosk, station, or other structure within e.g., a public place whereby the user can merely get in range of an interrogator antenna (e.g., NFC), commence a "read" of a sensor apparatus via another antenna of the same kiosk/station, and transfer the read (yet protected) data to the implanted receiver, thereby generating a haptic representation of blood glucose level or other parameters in a completely anonymous way ([0140]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized a kiosk as it would an obvious suitable substitute for readers disclosed by Kyung.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Chen, et al. (US 2020/0365240 A1; hereinafter, “Chen”).

Regarding claim 15, Kyung teaches the limitations of instant claim 10 as outlined above.  
Kyung does not explicitly teach the NFC-enabled reader includes log-in information.
However, Chen discloses a portable data-management system based on an analyte testing device which communicates wirelessly with a mobile device (Abstract).  Chen teaches cloud account field includes information and selection that allow a user to access their account on the database via the server (Figure 1), wherein said cloud account field includes a sign on information field that has information relating to the user and the last sign in on the account on the server ([0126]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the sign on taught by Chen within the system disclosed by Kyung as it would protect user privacy.

Regarding claim 27, Kyung teaches the limitations of instant claim 18 as outlined above.  
Kyung does not explicitly teach an algorithm from a server farm in the cloud.
However, Chen discloses a portable data-management system based on an analyte testing device which communicates wirelessly with a mobile device (Abstract).  Chen teaches new programs or features for the system may be received, e.g., purchased, from a remote download server ([0092]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the download from server as taught by Chen into the method disclosed by Kyung because it would allow automated updating and upgrading of the system.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
22 September 2022